            Case 1:19-cr-00789-PGG Document 435 Filed 06/30/21 Page 1 of 2




                           FREEMAN, NOOTER & GINSBERG
                                     ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                       75 MAIDEN LANE
THOMAS H. NOOTER*                                                         SUITE 503
LEE A. GINSBERG                                                      NEW YORK, N.Y. 10038

                                                                         (212) 608-0808
*NY AND CALIF. BARS                                                 TELECOPIER (212) 962-9696


                                     June 30, 2021

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshal Courthouse
40 Foley Square
New York, NY 10007                                      CONSENT LETTER MOTION
                                                                July 2, 2021

RE:       United States v. Tonya Thomas (Rose, et al), 19 Cr. 789 (PGG)

Your Honor:

      I am writing to request a one-time modification of my client’s bail
conditions.

       My client is currently released on a PRB with two co-signers, and her travel
limits include the Southern and Eastern District of New York

       My application is that the Court grant permission for her to travel to
Atlandic City, New Jersey, on July 2, 2021, returning to New York on July 5, 2021
so that she can be with friends during the July 4th weekend. She will be staying at
“Resorts Beach Resort” located at 1900 Pacific Avenue, Atlantic City. She will
have her cellular telephone and will notify her Pre-Trial Officer when she arrives
there and when she arrives back in New York upon her return.

       I communicated this request to AUSA Matthew Andrews and he has no
objection if Pre-Trial has no objection. I communicated with Pre-Trial Officer
Francesca Tessier-Miller who responded to me that she has no objection provided
that she is notified as I stated above.


                                           -1-
       Case 1:19-cr-00789-PGG Document 435 Filed 06/30/21 Page 2 of 2




       Thus, I request that Ms. Thomas be allowed to travel to Atlantic City, New
Jersey on July 2, 2021 and return to New York City on July 5, 2021, and that all
other conditions of her bail bond remain the same.

      Thank you.

                                              Sincerely,

                                              /s/ Thomas H. Nooter
                                              Thomas H. Nooter
                                              Attorney for Defendant

cc:   AUSA Matthew Andrews, by ECF and email
      PTSA Francesca Tessier-Miller, by email




                                        -2-
